                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ZETTIE MAE HALL                                                                               PLAINTIFF

V.                                                                                 NO. 1:17CV212-JMV

COMMISSIONER OF SOCIAL SECURITY                                                            DEFENDANT


                            ORDER ON PETITION FOR ATTORNEY FEES

         Before the court are Plaintiff’s motion [24] for attorney fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [25].

         In these proceedings Plaintiff sought judicial review of the Social Security Commissioner’s final

decision denying a claim for benefits.   By Final Judgment [23] dated March 4, 2019, this court remanded

this case to the Commissioner for further proceedings.     Plaintiff now seeks attorney fees in the amount

of $5,726.70 for 30.3 hours of attorney time before this court as well as $50.29 for travel expenses on the

grounds that Plaintiff was the prevailing party and the Commissioner’s position was not “substantially

justified.”   The Acting Commissioner does not oppose the award but requests that travel expenses be

separately delineated and the total award be made payable directly to Plaintiff.

         The court, having thoroughly considered the motion, response, and the applicable law, finds the

requested award is reasonable, and no special circumstance would make the award unjust.       The court

further finds travel expenses should be reimbursed as expenses, and the total award should be made

payable directly to Plaintiff.

         THEREFORE, IT IS ORDERED:

         That the Acting Commissioner shall promptly pay to Plaintiff $5,726.70 in attorney fees and

$50.29 for travel expenses for the benefit of counsel for Plaintiff.

         This 7th day of May, 2019.

                                                                       /s/ Jane M. Virden
                                                                       U. S. MAGISTRATE JUDGE
